Citation Nr: 0119822	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  99-00 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This appeal arises from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.


REMAND

The veteran essentially contends that he has a current low 
back disorder which was caused by injuries during his active 
duty service.

A thorough review of the veteran's service medical records 
(SMR's) reveals a June 24, 1969 report which contains the 
veteran's reported history of lumbosacral pain with stooping 
and lifting, of two weeks duration.  A notation on that 
report indicates the veteran reported no previous history of 
trauma.  The impression was lumbosacral strain.  A report 
dated two days later contains notations that the veteran 
continued to complain of the same pain as before, and was 
sent to physical therapy for ice massage twice a day.  A June 
27, 1969 Clinical Record Cover Sheet contains notations that 
the veteran was returned to duty after three days in his 
quarters, and that his PULHES physical profile was unchanged.

September and December 1969 SMR's contain notations that the 
veteran continued to have low back pain.  Another September 
1969 report contains notations that X-rays of the low back 
were negative, and that the veteran's low back was not 
remarkable except for moderate lumbar spasm.  The impression 
was lumbar strain.  A September 1969 Medical Condition - 
Physical Profile Record contains a notation that the veteran 
was placed on profile for 30 days due to a sprained back.

January 1970 SMR's contain notations that the veteran 
reinjured his low back lifting a heavy object, and was 
restricted to quarters for twenty-four hours.  The impression 
was low back strain.  An April 1970 report also contains the 
veteran's reported history of low back pain, which "just 
started hurting."

The veteran's May 1970 medical examination report contains 
notations that, upon clinical evaluation, the veteran's spine 
was found to be normal.  On his May 1970 medical history 
report the veteran indicated he had no history of, nor 
currently had, recurrent back pain.

The first post-service medical evidence of record of any back 
complaints appears in an April 1978 VA treatment report, some 
eight years after the veteran's discharge.  The diagnosis was 
sciatica.  The next report, in October 1983, contains the 
veteran's reported history of low back pain of two weeks 
duration, and no history of recent injury.  The diagnosis was 
back pain.  September 1988 VA treatment reports contain 
notations that the veteran reported an inservice back injury 
and fractures of his ribs when he was hit with a baseball bat 
the previous year, and when he was "in a brawl."  The 
veteran reported variable low back pain, and denied 
claudication.  Upon physical examination no costovertebral 
angle tenderness was found.  A notation indicates that a 
chest X-ray revealed old fractured ribs on the left side.  
The impression was old fractured ribs in the left chest.  The 
assessment was chest pain.  An April 1991 VA hospitalization 
discharge report contains findings that, upon physical 
examination, no tenderness or deformities were found in the 
veteran's back.  A diagnosis of polyarthralgia was rendered.  
A June 1991 VA hospitalization discharge report contains 
findings that, upon physical examination, the veteran's back 
was found to be within normal limits.

An April 1998 VA orthopedic examination report contains a 
statement that no medical records were available for review.  
The veteran reported chronic low back pain localized to the 
low back, and pain radiating to the right lower extremity.  
He reported that bending and lifting weights increased the 
pain, and Tylenol decreased the pain; therefore, he cannot 
bend or lift weight.  He reported using a back brace, but did 
not wear one to the examination.  He reported a history of an 
inservice low back injury.  He reported he could not push, 
lift or pull heavy weight, and could not bend.  He reported 
being unemployed for the previous five years.  The veteran 
also reported he could not sit for a long time.  Upon 
physical examination range of motion of the lumbar spine was 
as follows: flexion to 80 degrees, extension to 30 degrees, 
bilateral lateral flexion to 30 degrees, and bilateral 
lateral rotation to 38 degrees.  The examiner indicated that 
pain began at 70 degrees flexion and 20 degrees extension.  
Mild tenderness over the right lower paraspinals and an 18 
inch healed scar over the low back was found.  The report 
also contained notations that an X-ray of the lumbosacral 
spine to rule out degenerative joint disease, and a computed 
tomography (CT) scan of the lumbosacral spine to rule out 
disk herniation had been ordered, and that the reports were 
attached.  The Board notes that these reports are not of 
record.  The diagnoses were: (1) chronic low back pain 
secondary to spondylosis, with anterior marginal spurs at L3-
4 and L4-5; and (2) "mild diffuse disk bulging with neural 
foraminal with ... ."  (Sentence incomplete.)  The Board notes 
that this report contained no opinion as to whether the 
veteran's current low back disabilities were related to his 
inservice low back injuries.

July through September 1999 VA treatment reports contain the 
veteran's reported history of an inservice back injury in 
1969, when he "pulled [his] back," and back pain since that 
time.  He reported that the pain was minimal until the late 
1980's, that his current back pain waxed and waned, that it 
was a dull pain, that it was concentrated in the low back, 
and that he had no incontinence, weakness, or pain radiation.  
Upon physical examination his motor system was found to be 
5/5, his sensory system was found to be intact, his reflexes 
were found to be 2+ bilaterally, no pain with flexion, 
extension or lateral rotation was found, mild tenderness over 
the right lumbar paraspinal muscles was found, and no trigger 
points were found.  The assessment was mechanical back pain.  
Another July 1999 VA physical therapy progress note contains 
notations that the veteran reported his low back pain was 
worse with bending followed by standing, and "lots" of 
walking, and that the pain sometimes woke him up at night.  
Another notation indicated that the veteran had minimal 
restrictions in forward flexion and backward bending while 
veering right, moderate restrictions in the right side bend 
with pain, and left sidebending within normal limits.  
Bilateral lower extremity range of motion was found to be 
within full limits, negative straight leg raising was found 
bilaterally, and strength was found to be within full limits.  
The assessment was a veteran with low back pain and poor body 
mechanics tolerating exercises well, and indicating that he 
would benefit from a home exercise program.  September 1999 
VA physical therapy progress notes indicate the veteran now 
reported his pain was 3 on a scale of 10, that the pain 
started in his right low back and radiated down the side of 
his leg to the knee.  He reported doing his exercises two 
times a week, and walking on a daily basis until he "had to 
stop because of the pain."  Another September 1999 VA 
physical therapy progress note indicated that when the 
veteran was asked to perform his exercises he could only 
perform one independently.  The assessment was that two of 
the veteran's low back exercise goals were not met, secondary 
to lack of compliance by the veteran, that he would benefit 
from increased compliance with his home exercise program, and 
that he should be reviewed for correct performance.  The plan 
was for the veteran to call within two weeks if a follow up 
was desired; otherwise the veteran was discharged from 
physical therapy.

Initially, the Board notes that, during the pendency of this 
claim, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) 
(to be codified at 38 U.S.C.A. § 5103A) was enacted.  That 
legislative enactment provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  This Act provides that, in the case 
of a claim for disability compensation, the assistance 
provided the veteran shall include providing a medical 
examination or obtaining a medical opinion when such opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1).  That section further provides that VA shall 
treat an examination or opinion as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  (to be codified at 
38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

Since a review of the claims file evidence reveals competent 
medical evidence that the veteran has a current low back 
disability or persistent or recurrent symptoms of a low back 
disability, and indicates that the low back disability or 
symptoms may be associated with the veteran's active duty 
service, but does not contain sufficient medical evidence to 
make a decision on the claim, the veteran's claim must be 
remanded for a VA orthopedic examination, to include a 
thorough review of the veteran's SMR and post-service medical 
evidence, to obtain current diagnoses of any low back 
disabilities, and for an opinion as to whether any currently 
diagnosed low back disability is related to his inservice low 
back injuries.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) 
(to be codified at 38 U.S.C.A. § 5103A(d)(2)(A),(B),(C)).

In that regard, the Board initially notes that the RO should 
obtain the X-ray and CT scan reports noted in the April 1998 
VA orthopedic examination report, together with the complete 
last page of that report, if available, and associate them 
with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 
612-13 (1992); Henderson v. West, 11 Vet. App. 111, 112-13 
(1998) (per curiam); Blount v. West, 11 Vet. App. 32, 33 
(1998) (per curiam); Lynch v. Gober, 11 Vet. App. 22, 26-27 
(1997); VAOPGCPREC 12-95.

The veteran should then be afforded a VA orthopedic 
examination, together with X-rays and a CT scan, during which 
examination the claims file, SMRs and post-service medical 
evidence must be reviewed by the examiner.  If the examiner 
indicates that any other VA examinations should be provided 
in order to diagnose any low back disorder, or to render an 
etiology opinion, those examinations should be conducted.  
The examiner(s) should be requested to provide an opinion as 
to whether any currently diagnosed low back disability is 
related to the veteran's inservice low back injuries.  The 
examiner(s) should also be requested to obtain a history from 
the veteran as to the 18 inch scar on his low back.  The duty 
to assist includes conducting a thorough and contemporaneous 
medical examination.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran to 
determine whether he has been treated for 
low back complaints since September 1999, 
the last date of the claims file medical 
evidence.  Any identified records should 
be obtained and associated with the 
claims file.

2.  The RO should also obtain the April 
1998 X-ray and CT scan reports noted in 
the April 1998 VA orthopedic examination 
report, and the complete final page of 
that report, if available, and associate 
those records with the claims file.  If 
the search for those records is 
unsuccessful, the details of the search 
and its failure should be noted 
adequately in the claims file.

3.  After completion of the above, and 
even if no records are obtained, the 
veteran should be provided a VA 
orthopedic examination to determine the 
existence and degree of impairment of any 
low back disability.  The claims file 
(including the veteran's service medical 
records) and a copy of this REMAND must 
be provided the examiner for review prior 
to the examination, and the examination 
report must indicate that these materials 
have been reviewed.  The examiner must 
also obtain a statement from the veteran 
as to the history of the 18 inch scar on 
his low back.  Current X-rays and a CT 
scan of the lumbar spine must also be 
provided.  If any low back disorder is 
diagnosed, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed low back disorder is related to 
the veteran's inservice low back injuries 
or to any post-service back injury.  All 
indicated studies, including complete 
range of motion findings, both active and 
passive, and findings as to the point at 
which motion is limited by pain, if 
indicated, must be accomplished.  The 
findings should also reflect any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, or pain on use, and the 
examiner should provide an opinion as to 
how these factors result in any 
limitation of motion.  If the veteran 
describes flare-ups of pain, the examiner 
should offer an opinion as to whether 
these result in additional limits on 
functional ability.  A complete rationale 
should then be given for each opinion and 
conclusion expressed.  If additional 
examinations and testing are necessary 
either to render a diagnosis or an 
etiology opinion, those examinations 
and/or tests should be provided.

In that regard, the veteran is advised 
that failure to report for a scheduled VA 
examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

4.  After completion of the above 
examination(s), the RO should review the 
report(s) to determine if it is in 
compliance with the directives of this 
remand.  If not, the report(s) should be 
returned, along with the claims file, for 
corrective action.  See 38 C.F.R. § 4.2; 
Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

5.  After completion of the above 
development, and any other development 
found necessary, the RO should adjudicate 
the issue of service connection for a low 
back disorder, on the merits, on the 
basis on all the evidence of record and 
all applicable statutes, regulations, and 
caselaw.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
fulfill the duty to assist, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


